DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06-04-2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with William P. O’Sullivan on 09-08-2021.
The application has been amended as follows: 
Claim 1, line 20, after the phrase “against the anchor bar of the frame.”
DELETED: “.”
INSERTED: --,
wherein the holes in the first row of holes are staggered relative to the holes in the second row of holes, and
wherein the first and second rows of holes are centered and symmetrical on the strap between a top side of the strap and bottom side of the strap.--

Claim 2 is cancelled.

Claim 12, line 24, after the phrase “and the rest against the anchor bar of the frame,”
INSERTED: --wherein the holes in the first row of holes are staggered relative to the holes in the second row of holes, and
wherein the first and second rows of holes are centered and symmetrical on the strap between a top side of the strap and bottom side of the strap,--

Claim 15 is cancelled.

Claim 17 is cancelled.
Claim 20, line 3, after the phrase “where the strap”
DELETED: “is a solid, non-braided material, with”
INSERTED: --has--

Adding new claims
Claim 21.	(New) A belt comprising:
a strap having a first end and a second end opposite the first end;
a first row of holes that extends in a longitudinal direction near the first end of the strap; 
a second row of holes that extends in the longitudinal direction near the first end of the strap, 
wherein the second row is parallel to the first row, 
wherein the holes in the first row are offset in the longitudinal direction from the holes in the second row; and
a buckle coupled to the second end of the strap,
wherein the buckle comprises a frame and a prong, 
wherein the frame comprises an end bar, to which the prong is physically coupled, and an anchor bar, against which the prong is able to rest,
wherein the buckle is configured such that when the first end of the belt is passed through the frame of the buckle, at least a portion of the prong of the buckle is able to be moved relative to the frame of the buckle, between a first position where the prong 
wherein the holes in the first row of holes are staggered relative to the holes in the second row of holes, and
wherein the first row of holes and the second row of holes are the only rows of holes in the strap of the belt.

Claim 22.	(New) A method of wearing a belt, wherein the belt comprises: 
a strap having a first end and a second end opposite the first end;
	a first row of holes that extends in a longitudinal direction near the first end of the strap; 
	a second row of holes that extends in the longitudinal direction near the first end of the strap, 
	wherein the second row is parallel to the first row, 
	wherein the holes in the first row are offset in the longitudinal direction from the holes in the second row;
	a buckle coupled to the second end of the strap, 
wherein the buckle comprises a frame and a prong,
wherein the frame comprises an end bar, to which the prong is physically coupled, and an anchor bar, against which the prong is able to rest, 

wherein the holes in the first row of holes are staggered relative to the holes in the second row of holes, and
wherein the first row of holes and the second row of holes are the only rows of holes in the strap of the belt,
	the method comprising:
	wrapping the belt around a person’s waist;
	passing the first end of the strap through the frame of the buckle;
	tightening the belt to a desired tightness; 
	selecting a first hole for the prong between the first row of holes and the second row of holes;
	pivoting the prong laterally, or sliding the prong along an end bar to align with the first selected hole; and 
	passing the prong through the first selected hole to rest against an anchor bar of the frame of the buckle. 
Allowable Subject Matter
Claims 1, 3-14, 16, and 18-22 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art in record discloses the two roles of holes are staggered relative to each other and the rows are centered and symmetrical on the strap between the top and bottom sides or the two roles of holes are staggered relative to each other and the rows are centered and the first row of holes and the second row of holes are the only two rows of the holes in the trap of the belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732